        3:20-cv-03067-SAL          Date Filed 02/12/21   Entry Number 12       Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

 Diana Jordan,                                             Case No.: 3:20-cv-3067-SAL

                      Plaintiff,

 v.
                                                             OPINION AND ORDER
 Leon Lott;
 Howard Hughes; and
 Audra Linfert,


                      Defendants,




      This matter is before the Court for review of the August 31, 2020 Report and Recommendation

of United States Magistrate Shiva V. Hodges (the “Report”), made in accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the Magistrate Judge recommends

the district court deny Plaintiff’s motion to proceed in forma pauperis. [ECF No. 6 p.5]. Plaintiff

timely filed objections to the Report. [ECF No. 8]. For the following reasons, the Court adopts

the Report, ECF No. 6.

                                           BACKGROUND

      Diana Jordan (“Plaintiff”), proceeding pro se, filed this action against Leon Lott, Howard

Hughes, and Audra Linfert (“Defendants”) for alleged civil rights violations. [ECF No. 1].

Plaintiff submitted a short form application to proceed in district court without prepaying fees or

costs (“Form AO-240”). [ECF No. 3]. In the Form AO-240, Plaintiff states she is unemployed.

Id. at 1. She states that she receives $355 monthly through a Supplemental Nutrition Program,

$200 annually for utility assistance through We Care Chapin, and $200 bi-annually for utility

assistance through St. Joseph’s Catholic Church. Id. Plaintiff indicates that she has $10 in a

                                                 1
      3:20-cv-03067-SAL         Date Filed 02/12/21      Entry Number 12        Page 2 of 7




checking or savings account and a vehicle valued at $800. Id. She also states that she owns a

home, the value of which is unknown because she has appealed the Richland County Assessor’s

valuation. Id. Plaintiff states that she owes $362.75 in past due utility bills, $156.14 for water,

and $1,089 to her homeowners’ association. Id. Plaintiff lists one dependent. Id.

                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct



                                                 2
       3:20-cv-03067-SAL         Date Filed 02/12/21     Entry Number 12        Page 3 of 7




the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

     “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                        LEGAL STANDARD

     In the Report, the magistrate judge fully and accurately articulates the legal standard for

determining whether a person should proceed in forma pauperis under 28 U.S.C. § 1915. [ECF

No. 6 p.3]. Plaintiff’s objections are not directed towards the legal standard the magistrate judge

applied. See [ECF No. 8]. Therefore, the Court adopts in full the legal standard set forth in the

Report without restating.

                                            DISCUSSION

I.      Plaintiff’s Objection to the Magistrate Judge’s Statement that Her Home is Valued
        at $120,000

     Plaintiff objects to the following statement in the Report: “[Plaintiff] states she owns a home

valued at $120,000. . .” [ECF No. 6 p.2]. Plaintiff points out that she stated on her Form AO-240

that her legal residence at 104 Woodglen Lane, Chapin, SC 29036 is of unknown value. [ECF No.

3 p.2]. She claims that the home is of unknown value because she has appealed the Richland

County Assessor’s valuation. Id. Plaintiff states that “the fair market value of her home may be

zero dollars and zero cents, qualifying Plaintiff to proceed in forma pauperis.” [ECF No. 8 p.3].




                                                  3
        3:20-cv-03067-SAL         Date Filed 02/12/21      Entry Number 12         Page 4 of 7




      Plaintiff’s argument that her home is worthless is without merit. She claims to have proven

that her home has a value of $0 by showing that another property, 124 Bakerland Road, Chapin,

SC 29036, has a value of $0. According to Plaintiff, the 124 Bakerland Road property is a

“comparable sized home, zoned for the same schools on a much larger lot.” Id. at 3. First,

Plaintiff’s assertion that she can conclusively prove the fair market value of her home by way of

comparison to another home has no merit. Second, Plaintiff’s assertion that the 124 Bakerland

Road property is worth $0 is without merit. Plaintiff arrives at this conclusion by asserting that,

at one point, the 124 Bakerland Road property was subject to $4,365.60 in delinquent property

taxes. Id. at 2. She claims this makes the fair market value of both her home and the 124 Bakerland

Road home $4,365.60. Id. Then, Plaintiff claims, she wrote a check for $4,365.60 to JP Morgan

Chase Bank. Id. This, Plaintiff concludes, reduces the fair market value of her home to $0. Id. at

3. The Court rejects this valuation method for Plaintiff’s property. Instead, the Court agrees with

the Magistrate Judge’s conclusion that Plaintiff’s unencumbered home is worth $120,000: the

purchase price. Accordingly, the Court adopts the Magistrate Judge’s finding that, based on

Plaintiff owning a $120,000 unencumbered home, she will not have to choose between abandoning

a potentially meritorious claim or foregoing the necessities of life to pay the $400 filing fee.

II.      Plaintiff’s Objection Stating that She has not been Allowed to Proceed in forma
         pauperis in 2020

      Plaintiff asserts that “Plaintiff Diana Jordan has NOT had a single case accepted to proceed in

forma pauperis in 2020.” Id. at 1. To the extent this may be true, it is irrelevant. The Report does

not state that Plaintiff has been allowed to proceed in forma pauperis in 2020. The Report states

that “Plaintiff is a frequent filer of federal lawsuits and filed at least twenty-four lawsuits in 2018-

19. In the 20 days preceding this order, Plaintiff has filed five lawsuits. The court granted Plaintiff

in forma pauperis status in eight of her cases, and each case was summarily dismissed, or


                                                   4
         3:20-cv-03067-SAL         Date Filed 02/12/21       Entry Number 12        Page 5 of 7




recommended for summary dismissal, for failure to state a claim upon which relief may be

granted.” [ECF No. 6 p.4]. The Report does not state that Plaintiff has been allowed to proceed

in forma pauperis in 2020, only that the court granted a motion to proceed in forma pauperis in

eight of the at least twenty-four lawsuits Plaintiff filed in 2018-19.

       The fact that Plaintiff has not proceeded in forma pauperis in 2020 does not change the fact

that Plaintiff’s continued filing of frivolous cases further supports the denial of her in forma

pauperis application. As the Report correctly points out, abusers of the judicial process are not

entitled to sue without paying the normal filing fees. See Free v. United States, 879 F.2d 1535

(7th Cir. 1989). Accordingly, the Court adopts the Magistrate Judge’s finding that Plaintiff’s

continued filing of frivolous cases supports the denial of her in forma pauperis application.

III.      Remaining Objections

       Nothing else in the Plaintiff’s objection to the Report can be considered a specific objection.

A specific objection to the Magistrate’s Report requires more than a reassertion of arguments from

the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-

RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court

to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Plaintiff asserts that defendants are violating her civil rights and the rights of all homeowners

via a failure to investigate. This merely reasserts an argument from the pleading that the Magistrate

Judge properly rejected. [ECF No. 6 pp.4-5 n.2] (“Although Plaintiff generally claims Defendants

have violated her civil rights, she alleges only that they have failed to investigate or prosecute

others. Plaintiff has no legal protected interest in the prosecution of others. Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973). . .”). Plaintiff also states that she “meets the three legal tests used



                                                    5
      3:20-cv-03067-SAL          Date Filed 02/12/21       Entry Number 12         Page 6 of 7




to determine whether a person should proceed in forma pauperis under 28 U.S.C. § 1915.” This

threadbare legal assertion is not sufficient to direct the court to a specific error in the magistrate’s

proposed findings and recommendations. At any rate, the Court agrees fully with the Magistrate

Judge’s conclusion that Plaintiff does not meet the legal standard to be allowed to proceed in forma

pauperis.

    “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47). To the extent the Plaintiff

makes nonspecific objections, the Court has thoroughly reviewed the Report, the applicable law,

and the record of this case. The Court finds no clear error and adopts the Report.

                                            CONCLUSION

        The Court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). After a thorough review of the Report, the applicable law, and the record of

this case in accordance with the above standard, the Court adopts the Report, and incorporates the

Report by reference herein. The Court hereby adopts the Report and Recommendation, ECF No.



                                                   6
      3:20-cv-03067-SAL         Date Filed 02/12/21       Entry Number 12        Page 7 of 7




6. Accordingly, Plaintiff’s motion to proceed in forma pauperis, ECF No. 3, is DENIED. Further,

Plaintiff is allowed fourteen (14) days from the date of this order to submit the required $402 filing

fee. If the fee is not submitted within fourteen (14) days from the date of this order, the Clerk is

directed to dismiss this action without prejudice.



       IT IS SO ORDERED.

                                                              /s/Sherri A. Lydon
       February 12, 2021                                      Sherri A. Lydon
       Florence, South Carolina                               United States District Judge




                                                  7
